Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 24 December 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury Department Decr 24th 1792
Gentlemen

I request that a further sum of 4034 Dollars & 87 Cents may be advanced to Wm Young & Geo. Dannacker on account of their clothing contract, to be charged as heretofore.
This sum added to the former advances will make up the amount of Twenty thousand Dollars.
I have the honor to be   Gentlemen   Your obedt Servt

Alexander Hamilton
The President & Directorsof the Bank of theUnited States

